Citation Nr: 1741369	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myotonia congenita.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a skin condition and assigned a noncompensable disability rating.  The Veteran disagreed with the assigned rating and subsequently appealed the issue.

In an October 2010 Board decision, the Board increased the Veteran's disability rating for a skin disability to 10 percent and remanded the issue of whether a higher rating in excess of 10 percent was warranted for the Veteran's skin disability, to include due to the possibility of related scars.   In a March 2011 rating decision, the RO increased the Veteran's evaluation for a skin disability to 30 percent, effective January 13, 2011.  

The increased rating issue for a skin disability was again before the Board in October 2011, at which time it was remanded for further development.  In its remand, the Board also assumed jurisdiction over the claim for a total disability rating based on individual unemployability due to a service-connected disability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board denied the claim for an increased, staged evaluation for a skin disability in a September 2012 decision.  At that time, the Board deferred adjudication of the claim for a TDIU pending additional RO actions, including adjudicating the Veteran's claim for service connection for myotonia congenita.  The Board again remanded this matter in June 2013 so that the RO could issue a statement of the case relating to the Veteran's claim of service connection for myotonia congenita.  The Veteran subsequently perfected an appeal of this service connection claim.

Finally, these issues were most recently before the Board in November 2015, at which time the Board again remanded these issues for further development.  Regrettably, an additional remand is necessary in this claim to obtain additional medical opinions in this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges the long delay in the ultimate adjudication of the Veteran's claims for a TDIU and service connection for myotonia congenita.  However, for the reasons discussed below, an additional remand is necessary in this claim.

As noted above, the Board most recently remanded this matter in November 2015.  In that remand, the Board noted that there had been some confusion regarding the specific myotonic disorder that has been attributed to the Veteran's neuromuscular symptoms.  After undergoing an EMG in July 2010, the Veteran was given a differential diagnosis of myotonic dystrophy v. myotonia congenita.  In light of the medical treatises submitted by the Veteran, the Board remanded this matter in order to obtain a VA examination so that the Board could better understand the specific nature of the Veteran's disability and the likelihood that it is related to the Veteran's active duty service.  

In its November 2015 remand directives, the Board specifically instructed the AOJ to obtain any outstanding VA treatment records that had not previously been associated with the Veteran's claims file and to schedule a VA examination to "determine the identity and etiology of his claimed myotonia congenita, or any similar myotonic condition."  The examiner was also directed to administer all necessary testing of the Veteran, and to prepare a report "which fully discusses his symptomatology and test findings as related to the diagnostic criteria for any pertinent disability currently show."  The examiner was then asked to provide an opinion regarding the likelihood that any current myotonic disability related to the Veteran's active duty service, to include exposure to herbicides.

A Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

Here, the record indicates that the Veteran attended an examination with a VA physician in August 2016.  Although this clinician provided an extensive opinion regarding any possible etiological link between myotonia congenita and the Veteran's active duty service, the examination report does not contain any discussion regarding the requested comparison between the Veteran's symptomatology and his clinical findings and the Veteran's specific myotonic disability.  More specifically, the examination report did not address the question of which of the Veteran's symptoms or test results led the examiner to conclude that the Veteran's specific myotonic disability most closely fits the criteria for myotonia congenita rather than some other myotonic disorder.  

Accordingly, the Board is unable to find that there has been substantial compliance with its November 2015 remand directives.  Upon remand, the AOJ should obtain an addendum opinion regarding the specific nature of the Veteran's myotonic disability, whether it is the claimed myotonia congenita or some other neuromuscular disorder.

Although not previously asked of the examiner, the Board notes that there has also been some confusion as to whether the Veteran's condition is congenital in nature.  The Board notes that for VA purposes, the law finds a distinction between congenital defects and congenital diseases.  Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014); O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  However, the sole fact that a disorder is congenital or hereditary in origin does not preclude service connection.  See O'Bryan, 771 F.3d at 1380; Quirin, 22 Vet. App. at 395; VAOGC 8-88 (Sept. 1988), reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty).  

Only congenital "defects," as opposed to congenital "diseases," are excluded from the types of disabilities that may be service connected, as congenital defects are not considered diseases or injuries under VA law.  O'Bryan, 771 F.3d at 1380; VAOPGCPREC 82-90 (July 1990) (holding that "service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin").  Congenital defects are by definition static in nature.  O'Bryan, 771 F.3d at 1380 (observing that a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111); 

By contrast, congenital diseases are progressive in nature, and as such are capable of improvement or deterioration.  O'Bryan, 771 F.3d at 1380 ("[A] congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect," even if it ceases to progress); VAOPGCPREC 67-90 ("A disease . . . even one which is hereditary in origin, is usually capable of improvement or deterioration").  When the disability is a congenital disease, the outcome of a claim for service connection can hinge on the precise onset of the symptomatology and/or pathology of the disease.  Such conditions "can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty" regardless of whether the congenital disease was "almost certain to develop . . . at some time" in a particular claimant's lifetime.  See  VAOPGCPREC 67-90.  

As such, upon remand, the examiner should provide an opinion as to whether the myotonic disability is a congenital disease or a congenital defect and, if it is a disease, whether it first manifested during active duty service or was aggravated by any in-service event, injury, or illness.

The Board also notes that at the July 2015 hearing, the Veteran contended that the symptoms caused by his skin condition prevented him from concentrating on anything and absolutely prevented him from being able to work.  Although the Veteran has attended several VA examinations relating to his skin disability in the course of the instant appeal, the Board finds that they do not contain sufficient information regarding the impact his skin disability has on his ability to perform work-related activities.  For instance, the Veteran attended a VA examination in October 2014 related to his skin disability.  Although the clinician who conducted this examination reported that the Veteran's skin condition did not impact the Veteran's ability to work, her accompanying rationale was that the Veteran was retired.  However, whether or not the Veteran is currently working is not precisely relevant to the ultimate question of entitlement to a TDIU.  Upon remand, the AOJ should obtain a medical opinion as to what, if any, functional impact the Veteran's service-connected skin condition has had on his ability to work regardless of his current employment status.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records not currently of record and associate them with the Veteran's claims file.

2.  Thereafter, obtain an addendum opinion from the physician who completed the August 2016 VA examination.  The updated claims file, to include a copy of this remand order, must be made available to the examiner.  The examiner is asked to provide a medical opinion regarding the following items and to provide a complete rationale for each opinion.  However, if in the opinion of the examiner an in-person examination is necessary to provide an opinion, the AOJ should schedule such an evaluation.  The examiner is asked:

a)  What is the Veteran's current myotonic disability?  In answering, the examiner is asked to explicitly comment on the Veteran's symptomatology and the objective clinical findings in the record and compare these findings and symptoms to the diagnostic criteria for any pertinent myotonic disability currently shown.  

b)  Is the Veteran's current myotonic disability a congenital defect or a congenital disease?  The examiner is directed to the definitions set forth above of a congenital disease and a congenital defect for VA purposes.  If the Veteran's current myotonic disability is a congenital disease, did it first manifest during the Veteran's active duty service?  The examiner is asked to specifically consider the Veteran's July 2015 hearing testimony that he first experienced symptoms of myotonia during drill instructor school.

3.  Contemporaneously with item two, the AOJ should obtain an addendum opinion regarding the functional impact of the Veteran's service-connected skin disability.  The updated claims file, to include a copy of this remand order, must be made available to the examiner.  The examiner is asked to provide a medical opinion regarding the specific functional impact, if any, that the Veteran's skin condition has had on his ability to work along with a complete rationale for the opinion.  

The Veteran's age and employment status are not to be considered in providing this opinion.  A complete rationale should accompany this opinion.  However, if in the opinion of the examiner an in-person examination is necessary to provide an opinion, the AOJ should schedule such an evaluation, after which the examiner is asked to provide the opinion regarding the functional impact of the Veteran's skin disability noted above.

4.  After each of these directives has been completed, readjudicate the Veteran's claim.  If any claim remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




